DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 4/26/2021 are currently pending in the instant application.

Examiners note:  Applicant’s argument filed on 4/26/2021 indicated an election of Group 1 claims 1-5, 12-19 and 22-24.  However, Group 2 claims 6-11, 20-21 and 25 were not withdrawn/cancelled.  Therefore, the response on 4/26/2021 was a nonresponsive amendment. 

Examiners note: Restriction/Election requirement was consulted with Primary Michael Keller. 


Election/Restrictions


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 12-19 and 22-24, drawn to acquiring vehicle location and utilizing the acquired information to processing a functional request, classified in H04W 4/029 and H04W 4/40.
II. Claims 6-11, 20-21 and 25, drawn to determining processing capabilities of edge data centers/nodes and segmenting data sets into plurality of chunks for dispatching, classified in G06F 9/5027.
Inventions 1 and 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination 2 has separate utility such as edge data center nodes partitioning data sets into chunks for dispatching.  See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claims 1-5, 12-19 and 22-24, drawn to acquiring vehicle location and utilizing the acquired information to processing a functional request, classified in H04W 4/029 and/or H04W 4/40.
Claims 6-11, 20-21 and 25, drawn to determining processing capabilities of edge data centers/nodes and segmenting data sets into plurality of chunks for dispatching, classified in G06F 9/5027.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446